IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-84,415-01


                            EX PARTE MARLON A. SCOTT, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. C-1-010657-0856368-A IN THE CRIMINAL DISTRICT COURT ONE
                          FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment. The Second Court of Appeals affirmed his conviction.

Scott v. State, No. 02-03-00458-CR (Tex. App. — Fort Worth, March 10, 2005) (not designated for

publication).

        Applicant contends, among other things1, that his trial counsel rendered ineffective assistance



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                        2

because trial counsel failed to communicate a plea offer to him prior to trial, and advised him at the

time of his arraignment to plead not guilty because the State did not have medical records to support

the charges. Applicant alleges that trial counsel did not advise him that he could be convicted based

on the testimony of the complainant alone.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel.

Specifically, trial counsel shall state what plea offers were made prior to trial, whether she timely

communicated any such offers to Applicant, and what her advice was with regard to Applicant’s

decision to plead guilty or not guilty. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection.

Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: February 3, 2016
Do not publish